DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application claims foreign priority benefits from KR10-2019-0073293 filed in Korea on 06/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/18/2020 and 01/12/2021 are considered and attached.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

6.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al., (US2015/0220191A1, hereinafter as, Huh) in view of Chen et al., (US2015/0009427A1, hereinafter as, Chen). 
In regards to claim 1, Huh discloses an input-sensing unit, (para 0034, touch electrode layer 400 disposed on upper substrate 300, fig.2 as the input sensing unit i.e. on the display panel 10) comprising: first sensing electrodes (fig.3, row electrodes 420); second sensing electrodes electrically insulated from the first sensing electrodes (fig.3-fig.4, column electrodes 410, which are insulated from 420); first sensing lines (fig.3, lines 421) respectively connected to the first sensing electrodes (connected to row electrodes 410, fig.3); second sensing lines (fig.3, lines 412) respectively connected to first ends of the second sensing electrodes (connected to a first ends of the column electrodes 420 near pad portion 450/bottom side); third sensing lines respectively connected to second ends of the second sensing electrodes (lines 411 at upper side of the PA are connected to the second ends of the column electrodes 420), the second ends opposing the first ends (the first ends and seconds are opposite, fig.3); and bridge patterns (bridge 413a, fig. 4) respectively connected to the third sensing lines (connect column electrodes 410 and are thus connected to the third sensing lines – the lines 411 at upper portion of the PA), and wherein the bridge patterns extend in a direction parallel to the third sensing lines (bridge 413a extend in column direction parallel to the lines 411). 

Huh does not disclose “wherein the bridge patterns are closer to the first ends than to the second ends. (However, this pattern can be designed with any shape making the pattern closer to the first ends than to the second ends).” 
Chen discloses wherein the bridge patterns are closer to the first ends than to the second ends (Chen discloses in figs. 2A-2B, the bridge pattern design as shown by label 234 which is closer to a first end of the electrode than to a second end of the electrode. Additionally, the bridge pattern can be used to connect a vertical set of electrodes or a horizontal set of electrodes depending on the design and can be used by and obvious to one of ordinary skill in the art accordingly).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Chen’s teachings in order to design a shape of the bridge electrode in Huh’s invention.

In regards to claim 2, Huh as modified by Chen discloses the input-sensing unit of claim 1, wherein the bridge patterns extend in a direction crossing the second sensing lines (either Huh fig.4, or Chen, fig.2A-2B). 
In regards to claim 3, Huh as modified by Chen discloses the input-sensing unit of claim 2, wherein the bridge patterns are disposed on at least some of the second sensing lines (bridges 413a overlap both the electrodes 410 and 420, fig.4, Huh). 

In regards to claim 4, Huh as modified by Chen discloses the input-sensing unit of claim 1, wherein the first sensing lines and the second sensing lines are disposed on a same layer as the third sensing lines (421 and 412 and 411 are all disposed on the touch layer 400, figs.1-2). 
In regards to claim 5, Huh as modified by Chen discloses the input-sensing unit of claim 4, wherein: each of the first sensing electrodes (fig.3, row electrodes 420, Huh) comprises: first sensing patterns (fig.3, the square shaped structure of row electrode 420, Huh); and first connection patterns disposed between and connecting adjacent first sensing patterns among the first sensing patterns (connector 423 of row electrode 420, fig.4, connect the row electrodes 420, Huh); each of the second sensing electrodes (fig.4, column electrodes 410, Huh) comprises: second connection patterns disposed on a different layer than the first connection patterns (bridge patterns 413a, fig.4, are arranged on different layer than 423, Huh); and second sensing patterns connected to the second connection patterns (the square shaped structure of 410 connects to the bridge 413, fig.4, Huh); the bridge patterns are disposed on a same layer as a layer on which one of the first connection patterns and the second connection patterns is disposed (figs. 4-5, the bridge 413a and connection pattern 413 are disposed on the same layer, Huh); and the third sensing lines are disposed on a same layer as a layer on which the other of the first connection patterns and the second connection patterns is disposed (the lines 411 are disposed on the same layer as 412 or 421, fig.3, para 0065, the ends of the first touch signal line 411, the second touch signal line 412, and the third touch signal line 421 form or configure a pad portion 450 in the peripheral area PA of the upper substrate 300, Huh). 
(fig.3, para 0065, pad portion 450 has pads connecting row and column electrodes’ route lines and are spaced apart as shown, Huh).  
In regards to claim 7, Huh as modified by Chen discloses the input-sensing unit of claim 6, wherein each of the bridge patterns extends in a direction parallel to an arrangement direction of the first pads and the second pads (bridge pattern 413 as shown in fig.4, runs parallel to pads 450, fig.3, in column direction, Huh).  
In regards to claim 8, Huh as modified by Chen discloses the input-sensing unit of claim 1, wherein the bridge patterns have a same shape as one another (fig.4, bridge patterns have same shape as another bridge patterns in the matrix, Huh).  
In regards to claim 9, Huh as modified by Chen discloses  the input-sensing unit of claim 8, wherein: each of the bridge patterns is electrically connected to each of the second sensing lines; and in a plan view, each of the bridge patterns overlaps with all of the second sensing lines (bridge patterns 413/413a connect each of the column electrodes 410 and overlap the electrodes 410, fig.4, Huh).
 
In regards to claim 10, Huh as modified by Chen discloses  the input-sensing unit of claim 1, wherein, in a plan view, each of the bridge patterns overlaps a different number of the (fig.4, bridge patterns overlaps at least two different electrodes 410, Huh).  
In regards to claim 11, Huh as modified by Chen discloses the input-sensing unit of claim 1, wherein each of the bridge patterns comprises transparent conductive oxide (Para 0066, at least one of the first touch electrode 410 and the second touch electrode 420 may be formed of or include transparent conductive oxide (TCO), such as indium tin oxide (ITO) and indium zinc oxide (IZO). The material of the second connection 423 and the island 413b may be the same. According to an exemplary embodiment, at least one of the first touch electrode 410, the second touch electrode 420, the second connection 423, and the island 413b may be made of a transparent conductive material, such as indium tin oxide (ITO) and indium zinc oxide (IZO), a thin metal layer, such as a silver nanowire (AgNW), a metal mesh, and carbon nanotubes (CNT), Huh). 
In regards to claim 12, Huh as modified by Chen discloses the input-sensing unit of claim 1, wherein each of the third sensing lines comprises metal Para 0067, the first touch signal line 411, the second touch signal line 412, and the third signal line 421 may include a metal material, such as molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al) or alloys thereof, Huh).   

In regards to claim 13, Huh discloses an electronic apparatus (fig.1, as an electronic apparatus), comprising: a display unit (display panel 10, para 0030) comprising a base substrate (figs.2-3, para 0034, a lower substrate 100 or substrate 300 as base substrate), and (PX, fig.1, or display layer 200 has pixels which is disposed on the substrate 100, fig.2); and an input-sensing unit disposed on the display unit (para 0034, touch electrode layer 400 disposed on upper substrate 300, fig.2 as the input sensing unit i.e. on the display panel 10), the input-sensing unit (para 0034, touch electrode layer 400, fig.2) comprising: sensing electrodes (comprises touch electrodes, fig.2, para 0034); first sensing lines (lines 421, fig.3) respectively connected to first ends of the sensing electrodes (connected to row touch electrodes, fig.3, as shown); second sensing lines respectively connected to second ends of the sensing electrodes (412 connected to column touch electrodes at the bottom part near 450, fig.3), the second ends opposing the first ends (fig.3, the second ends are opposite to the first ends); and bridge patterns crossing at least some of the first sensing lines and being respectively connected to the second sensing lines (bridge 413a, para 0055, fig.4 crosses at least first sensing lines 421, fig.3 and connect 410 or the column electrodes 412), and wherein the bridge patterns are respectively disposed on the second sensing lines (bridge 413a are disposed in an overlapping fashion with the electrodes 420 or 410, fig.4, the bridge patterns are also shown with a square shape).
Huh does not expressly disclose “wherein the bridge patterns are closer to the first ends than to the second ends (However, this pattern can be designed with any shape making the pattern closer to the first ends than to the second ends).” 
Chen et al., (US2015/0009427A1, hereinafter as, Chen) discloses wherein the bridge patterns are closer to the first ends than to the second ends (Chen discloses in figs. 2A-2B, the bridge pattern design as shown by label 234 which is closer to a first end of the electrode than to a second end of the electrode. Additionally, the bridge pattern can be used to connect a vertical set of electrodes or a horizontal set of electrodes depending on the design and can be used by and obvious to one of ordinary skill in the art accordingly).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Chen’s teachings in order to design a shape of the bridge electrode in Huh’s invention. 
In regards to claim 14, Huh as modified by Chen discloses the electronic apparatus of claim 13, wherein, in a plan view, the bridge patterns overlap with the first sensing lines (bridges 413a overlap both the electrodes 410 and 420, fig.4, Huh).  
In regards to claim 15, Huh as modified by Chen discloses the electronic apparatus of claim 14, wherein each of the bridge patterns extends in a direction parallel to an extension direction of each of the second sensing lines (either Huh fig.4, or Chen, fig.2A-2B). 
In regards to claim 16, Huh as modified by Chen discloses the electronic apparatus of claim 13, wherein: each of the bridge patterns comprises transparent conductive oxide; and each of the second sensing lines comprises metal (para 0066, Huh, The first touch electrode 410 and the second touch electrode 420 may have predetermined transmittance or more so that light from the display layer 200 may be transmitted. For example, at least one of the first touch electrode 410 and the second touch electrode 420 may be formed of or include transparent conductive oxide (TCO), such as indium tin oxide (ITO) and indium zinc oxide (IZO). The material of the second connection 423 and the island 413b may be the same. According to an exemplary embodiment, at least one of the first touch electrode 410, the second touch electrode 420, the second connection 423, and the island 413b may be made of a transparent conductive material, such as indium tin oxide (ITO) and indium zinc oxide (IZO), a thin metal layer, such as a silver nanowire (AgNW), a metal mesh, and carbon nanotubes (CNT). Para 0067, the first touch signal line 411, the second touch signal line 412, and the third signal line 421 may include a metal material, such as molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al) or alloys thereof).
In regards to claim 17, Huh as modified by Chen discloses the electronic apparatus of claim 13, 
Huh as modified by Chen discloses the invention except for “wherein a shortest distance between one of the first sensing lines, which is most adjacent to the second sensing lines, and the second sensing lines is greater than or equal to about 10 .mu.m.” 
It would have been an obvious matter of design choice to make wherein a shortest distance between one of the first sensing lines, which is most adjacent to the second sensing lines, and the second sensing lines is greater than or equal to about 10 .mu.m, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In regards to claim 18, Huh as modified by Chen discloses the electronic apparatus of claim 13, further comprising: sensing pads respectively connected to the first sensing lines, wherein, in a plan view, the sensing pads are spaced apart from the second sensing lines (fig.3, para 0065, pads 450 where the first sensing lines are connected to and these pads are separated in the pad portion, Huh). 
(pads 450 are disposed on peripheral area of layer 300, para 0065, Huh or bonding pads 140 located on the substrate 110, para 0026, Chen). 
In regards to claim 20, Huh as modified by Chen discloses the electronic apparatus of claim 18, wherein the sensing pads are disposed on the display unit (pads 450 are disposed on peripheral area of layer 300, para 0065, Huh. The disposition or location is on the display panel 10, Huh). 
In regards to claim 21, Huh as modified by Chen discloses the electronic apparatus of claim 13, wherein each of the bridge patterns extends in a direction parallel to the second sensing lines (either Huh fig.4, or Chen, fig.2A-2B).  
 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627